Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


.
2.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being  by Yashuhiro (EP 2988365 A1).

 	Pertaining to claim 1, Yashuhiro teaches An active mm-wave interconnect (see paragraph [0023]) comprising:  5a dielectric waveguide (see paragraph [0024] and fig 1A); a first connector coupled to a first end of the dielectric waveguide, wherein the first connector comprises a first mm-wave engine (the connector apparatus 40 interposed between the sender 10 and the waveguide cable 30, and a semiconductor chip in the first connector unit; see paragraphs [0041], [0046] and see fig. 2A); and a second connector coupled to a second end of the dielectric waveguide, wherein the second connector comprises a second mm-wave engine (the connector apparatus 50 is interposed between the waveguide cable 30 and the receiver, and a semiconductor chip in the first connector unit; see paragraphs [0037] [0046] and figs. 1B, 2A).  

 	Pertaining to claim 2, Yashuhiro teaches, wherein the first and second mm-wave engines each comprise: a power management die; a modulator die and/or a 

 	Pertaining to claims 3 and 4, Yashuhiro teaches, wherein the first mm-wave engine is packaged on a first mm-wave packaging substrate, and the second mm-wave engines is packaged on a second mm-wave packaging substrate (the signal generator 11 is integrated on the semiconductor chip 62 and includes an ASK modulation circuit; see paragraphs [0036], [0046] and figures 1B, 2A). 

 	Pertaining to claim 5, Yashuhiro teaches, wherein the dielectric waveguide is 25coupled to the first connector by a first waveguide connector attached to the first dielectric waveguide package, and the dielectric waveguide is coupled to the second connector by a second waveguide connector attached to the second mm-waveguide package. (The dielectric waveguide cable (dielectric waveguide) 30 configured to transmit the high-frequency signals between the send 10 and the receiver 20’; see paragraph [0024]).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yashuhiro (EP 2988365 A1) in view of Copper et al. (US 2014/0270790 A1).

 	Pertaining to claims 6 and 7, Yashuhiro teaches, all the claimed limitations except wherein the first connector and the second connector are predefined interface connectors; wherein the predefined interface connectors are small form-factor pluggables (SFP), quad small form-factor pluggables (QSFP), or octal small form-factor pluggables (OSFP).  

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first connector and the second connector are predefined interface connectors; wherein the predefined interface connectors are small form-factor pluggables (SFP), quad small form-factor pluggables (QSFP), or octal small form-factor pluggables (OSFP) based on the teachings of Copper et al in order to provide fiber optic components, such as two fiber optic cables, can be connected without the need for precision or mechanical splices between the fiber optic components. (ADVANTAGE DERWENT).

  	Yashuhiro discloses the claimed invention except for wherein the first connector and the second connector are predefined interface connectors; wherein the predefined interface connectors are small form-factor pluggables (SFP), quad small form-factor pluggables (QSFP), or octal small form-factor pluggables (OSFP). 
 However, It would have been on obvious matter of design choice to provide wherein the first connector and the second connector are predefined interface connectors; wherein the predefined interface connectors are small form-factor pluggables (SFP), quad small form-factor pluggables (QSFP), or octal small form-factor pluggables (OSFP), since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

Pertaining to claims 8 and 9, Yashuhiro teaches all the claimed limitations except, wherein the dielectric waveguide is 10between 1 meter and 10 meters in length and  wherein the dielectric wave guide is covered with a metallic layer.   
 	However, It would have been on obvious matter of design choice to provide wherein the dielectric waveguide is 10between 1 meter and 10 meters in length and  wherein the dielectric wave guide is covered with a metallic layer, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 	
5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yashuhiro (EP 2988365 A1) in view of Lee et al. (US 2010-0001808 A1).

 	Pertaining to claim 10, Yashuhiro teaches all the claimed limitations except
 	
, wherein the dielectric wave guide is formed from one low-temperature co-fired ceramic (LTCC). 	
 	However, Lee et al. teaches (using an LTCC (low temperature co-fired ceramic); see paragraph [0035] and figure 1).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the dielectric wave guide is formed from one low-temperature co-fired ceramic (LTCC) in the device of Yashuhiro based on the teachings of Lee et al in order to provide a wireless communication modules operating at millimeter-wave bands, and more specifically, to a wireless communication 

 6.	Claims 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yashuhiro (EP 2988365 A1) in view of Kawasaki (US 2016/0197630 A1).

  	Pertaining to claim 11, Yashuhiro teaches: a printed circuit board (PCB); and  25a mm-wave engine packaged on a mm-wave engine packaging substrate, wherein the mm-wave engine packaging substrate is coupled to the CPU packaging substrate with a predefined interface (transmitting electromagnetic waves based on millimeter-waveband signals output from the semiconductor chip 62’; see paragraph [0046] and figure 2A). 
 	But, Yashuhiro does not explicitly teach a central processing unit (CPU) die packaged on a CPU packaging substrate, wherein the CPU packaging substrate is electrically coupled to the PCB.
 	However, Kawasaki teaches a central processing unit (CPU) die packaged on a CPU packaging substrate, wherein the CPU packaging substrate is electrically coupled to the PCB, (a processing circuit; see paragraph [0247] and figure 19).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a central processing unit (CPU) die packaged on a CPU packaging substrate, wherein the CPU packaging substrate is electrically coupled to the PCB in the device of Yashuhiro based on the teachings of Kawasaki in order to provide extremely high-speed signals can be transmitted through a 

 	Pertaining to claim 12, Yashuhiro teaches, further comprising: a mm-wave launcher coupled to the mm-wave engine; a waveguide connector coupled to the mm-wave launcher; and  5a dielectric waveguide, wherein a first end of the dielectric waveguide is coupled to the waveguide connector.  (a dielectric waveguide, the connector apparatus 40 interposed between the sender 10 and the waveguide cable 30, and a semiconductor chip in the first connector unit’; see paragraphs [0024], [0041], [0046] and figs. 1A, 2A).

 	Pertaining to claims 13 and 14, Yashuhiro teaches, wherein a second the dielectric waveguide is coupled to a waveguide connector at an edge of the PCB, and the waveguide connector is coupled to a second dielectric waveguide that extends past an edge of the PCB,  (the connector apparatus 50 is interposed between the waveguide cable 30 and receiver’; see paragraph [0037] and figure 1B).
 	Yashuhiro teaches all the claimed limitations except, wherein a second the dielectric waveguide is coupled to a waveguide connector at an edge of the PCB, and the waveguide connector is coupled to a second dielectric waveguide that extends past an edge of the PCB
	However, It would have been on obvious matter of design choice to provide wherein a second the dielectric waveguide is coupled to a waveguide connector at an edge of the PCB, and the waveguide connector is coupled to a second dielectric 

 	Pertaining to claim 15, Yashuhiro teaches, wherein the waveguide connector comprises a female 15connector portion, and wherein the second dielectric waveguide is coupled to a male connector portion that is coupled with the female connector portion (see paragraph [0037] and fig. 1B). 
 	 
 	Pertaining to claims 16-19, Yashuhiro as modified by Kawasaki further teaches, further comprising: a predefined digital interconnect interface die electrically coupled between the 20CPU die and the mm-wave engine, wherein the predefined digital interconnect interface die is packaged on the CPU packaging substrate, wherein the predefined digital interconnect interface die is packaged on the mm-wave packaging substrate.  wherein the predefined interface includes a plurality of pins that contact electrical pads on more than one surface of the CPU package substrate and the mm-wave packaging substrate (a processing circuit’; see paragraph [0247] and fig. 19 of Kawasaki)
 	
 	Pertaining to claim 20, Yashuhiro teaches, wherein the dielectric waveguide is covered with a metallic layer, (a dielectric waveguide’; see paragraph [0024] and fig. 1A).

 	Pertaining to claim 21, Yashuhiro as modified by Lee et al. further teaches, wherein the dielectric waveguide is formed from one 10or more of polytetrafluoroethylene (PTFE), expanded PTFE, low-density PTFE, ethylene tetrafluoroethylene (ETFE), fluorinated ethylene propylene (FEP), polyether ether ketone (PEEK), or perfluoroalkoxy alkanes (PFA), (using an LTCC (low temperature co-fired ceramic)’; see paragraph [0035] and figure 1 of Lee et al.).

 	Pertaining to claim 22, Yashuhiro teaches, wherein the mm-wave engine comprises:  15a power management die; a modulator die and/or a demodulator die; and a mm-wave transmitter die and/or a mm-wave receiver die, (generating ASK modulation waves being millimeter waves and outputting the obtained waves’; see paragraph [0036] and figure 1B). 

 	Pertaining to claim 23, Yashuhiro teaches, wherein the computing system is a server or a high 20performance computing (HPC) system, (an image processing apparatus for transmitting a millimeter wave signal having a carrier frequency of 30 GHz to 300 GHz at a high speed; see paragraph [0074] and fig. 1).

 	Pertaining to claim 24, Yashuhiro teaches: a printed circuit board (PCB) (see paragraph [0018]); a central processing unit (CPU) die packaged on a CPU packaging substrate, (a processing circuit see paragraph [0247] and fig. 19 of Kawasaki), 25wherein the CPU packaging substrate is electrically coupled to the PCB; a predefined interface 

 	Pertaining to claim 25, Yashuhiro teaches, wherein the dielectric waveguide has a length between approximately 1 meter and 10 meters, (a dielectric waveguide; see paragraph [0024 and fig. 1A).


 	However, It would have been on obvious matter of design choice to provide wherein the dielectric waveguide has a length between approximately 1 meter and 10 meters, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
7.         Applicant's arguments filed on 12/29/2020 have been fully considered but they are not persuasive.           A) Regarding, Applicant's argument that Yashuhiro fails to disclose at least that "the first connector comprises a first mm-wave engine" and that "the second connector comprises a second mm-wave engine". According to Applicant's claimed invention.          This argument is not persuasive, because the Applicant’s claim 1 language is so broad the prior art used in this rejection anticipates all the claimed language in claim 1.  Furthermore, nothing has been changed in the claim language, the Examiner has used the same prior art as best the examiner is able to ascertain the claimed invention 
 	According to Applicant specification an active mm-wave interconnect is a cable that includes a mm-wave engine that is integrated with the cable. For example, an active mm-wave engine may include circuitry and other components for converting signals to or from mm-wave signals and transmitting the mm-wave signals along the mm-waveguide, Therefore, an active mm-wave interconnect comprising:

a dielectric waveguide (‘a dielectric waveguide’; see paragraph [0024] and figure 1A in Dl); and a first connector coupled to a first end of the dielectric waveguide, wherein the first connector comprises a first mm-wave engine (‘the connector apparatus 40 interposed between the sender 10 and the waveguide cable 30, and a semiconductor chip in the first connector unit’; see paragraphs [0041], [0046] and figure 2A in Dl).
 	a second connector coupled to a second end of the dielectric waveguide, wherein the second connector comprises a second mm-wave engine’. (‘the connector apparatus 50 is interposed between the waveguide cable 30 and the receiver, and a semiconductor chip in the first connector unit’; see paragraphs [0037], [0046] and figures IB, 2A in Dl). Therefore, the prior art of Yashuhiro meet the Applicant’s claimed limitations. 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848